HUGHES, J.
Epitomized Opinion
Roelle filed a petition in the Common Pleas Court of Crawford county. The defendant filed a motion to strike the petition from the files for the reason that the ease was the same as the case already *768pending in that court between the same parties. This motion was sustained by the trial court without hearing any evidence. Thereupon the plaintiff prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
Attorneys — J. W. McCarron, for Roelle; G. H. Workman, for Smith.
1. A court cannot take judicial notice of the fact that another action between the same parties of the same character is pending' in the same court, and in order to take advantage of this fact, the existence of the same must be shown by competent evidence.